Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 2, 3, 5-7, 16, 17, 19 and 21, drawn to a moisture permeable composite material in the reply filed on 05/09/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	

Claims 2, 3, 5-7, 16, 17, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, it is unclear what is the chemistry of a material allowing for transmission of water in liquid and/or droplet form.  The same token applies to the chemistry of a material to transfer water and/or droplet form away from the inner layer by viscous flow.  
The claim is rendered indefinite for claiming the invention in terms of physical properties rather than the chemical or structural features that produce said properties. This is in line with Ex parte Slob, 157 USPQ 172, states, "Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.
As to claims 2 and 7, the recitation “without limitation” renders the claim indefinite because there is a question or doubt as to whether the feature followed by that recitation such as prosthetic lines, orthotic lines, clothing, space suits and environmental suits is a required feature of the claim.
As to claims 3 and 7, the same token applies to “a thin tough hydrogel membrane”. Each claim is rendered indefinite for claiming the invention in terms of physical properties rather than the chemical or structural features that produce said properties. This is in line with Ex parte Slob, 157 USPQ 172, states, "Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.
It is not clear as to which thickness and chemistry are necessary to render the hydrogel membrane thin and tough as required by the claim?  Appropriate correction is required. 
As to claims 16, 17 and 19, it is confusing as to what is referred to “other reinforcing material”. Does Applicant want to convey an inorganic filler, a microsphere, or a foamed particle?  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2004/0153040 to Martineau et al. (hereinafter “Martineau”).
Martineau discloses composite material comprising a fluid-retaining layer of a hydrophilic foam 12, a wound-contacting layer of hydrogel polymer 17 provided on the hydrophilic foam, and a moisture permeable layer 34 provided on a surface of the hydrophilic foam layer opposite the wound-contacting layer (figure 3).  

    PNG
    media_image1.png
    668
    535
    media_image1.png
    Greyscale

The moisture permeable layer 34 is made of an elastomeric material and perforated to allow the skin of the patent to breathe (paragraph 47).  The moisture permeable layer corresponds to the claimed porous elastomer material. 
The wound-contacting layer of hydrogel polymer 17 reads upon the claimed hydrogel layer.  
Martineau does not specifically disclose the composite material for use in prosthetic liners, orthotic liners, clothing, space suits and environmental suits.  However, it appears that the composite material of Martineau meets all structural limitations and chemistry required by the claims. 
The composite material comprises a fluid-retaining layer of a hydrophilic foam 12, a wound-contacting layer of hydrogel polymer 17 provided on the hydrophilic foam, and a moisture permeable layer 34 provided on a surface of the hydrophilic foam layer opposite the wound-contacting layer (figure 3).  
The moisture permeable layer 34 is made of an elastomeric material and perforated to allow the skin of the patent to breathe (paragraph 47).  The moisture permeable layer corresponds to the claimed porous elastomer material. 
The wound-contacting layer of hydrogel polymer 17 reads upon the claimed hydrogel layer.  
Therefore, the examiner takes the position that the composite material for use in prosthetic liners, orthotic liners, clothing, space suits and environmental suits would be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	

Claims 2, 3, 7 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0117178 to Junginger et al. (hereinafter “Junginger I”).

    PNG
    media_image2.png
    197
    542
    media_image2.png
    Greyscale


Junginger I discloses a wound dressing having the layers constructed in the following order: a backing layer 21, a first hydrogel layer 22, an open cell foam layer 23, a transition layer 24 and a second hydrogel layer 25. 
The second hydrogel layer 25 is applied as a wound contact layer having a plurality of channels to improve would extrudate flow from the wound into the open cell foam layer (paragraph 64).  The second hydrogel layer reads on the claimed inner layer. 
The transition layer 24 is comprised of a hydrogel matrix and a hydrophilic polyurethane foam, capable of delivering water to the open cell foam layer.  The transition layer 24 corresponds to the claimed middle layer.  
The backing layer 21 is composed of a moisture permeable polyurethane foam layer (paragraphs 54 and 64) and thus equated to the claimed outer layer.  Alternatively, the open cell foam layer reads on the claimed outer layer.  
Junginger I does not specifically disclose the wound dressing for use in prosthetic liners, orthotic liners, clothing, space suits and environmental suits.  However, it appears that the composite material of Junginger I meets all structural limitations and chemistry required by the claims. 
The wound dressing comprises the layers constructed in the following order: a backing layer 21, a first hydrogel layer 22, an open cell foam layer 23, a transition layer 24 and a second hydrogel layer 25. 
The second hydrogel layer 25 is applied as a wound contact layer having a plurality of channels to improve would extrudate flow from the wound into the open cell foam layer (paragraph 64).  The second hydrogel layer reads on the claimed inner layer. 
The transition layer 24 is comprised of a hydrogel matrix and a hydrophilic polyurethane foam, capable of delivering water to the open cell foam layer.  The transition layer 24 corresponds to the claimed middle layer.  
The backing layer 21 is composed of a moisture permeable polyurethane foam layer (paragraphs 54 and 64) and thus equated to the claimed outer layer.  Alternatively, the open cell foam layer reads on the claimed outer layer.  
Therefore, it is not seen the layer construction of the wound dressing could not be used in prosthetic liners, orthotic liners, clothing, space suits and environmental suits as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 3, the transition layer has a thickness of 0.3 mm within the claimed range (paragraph 108).  The transition layer is made of a hydrogel polymer; therefore, it is not seen that the transition layer could not be a tough hydrogel membrane as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
		
As to claim 21, the open cell foam layer 23 which is corresponding to the claimed outer layer has pores with an average pore size of 208 microns (paragraphs 29 and 76).  This is a clear indication that the pores have a spherical shape.    

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Junginger I as applied to claim 1 above, further in view of US 6,191,335 to Robinson (hereinafter “Robinson”). 
Junginger I discloses the backing layer of the wound dressing a polyurethane film or a polyurethane foam.  However, Junginger I does not explicitly disclose the polyurethane of the backing layer which is a polyurethane elastomer. 
Robinson, however, discloses a wound dressing comprising a wound contact layer, a backing layer and an intermediate absorbent layer disposed between the wound contact layer and the backing layer (figure 1).  The backing layer is made of a polyurethane elastomer (column 1, lines 60-65).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polyurethane elastomer disclosed in Robinson for forming the backing layer disclosed in Junginger I because such a typical material for forming the backing layer of the wound dressing and Robinson provides necessary details to practice the invention of Junginger I.  

Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Junginger I as applied to claim 2 above, further in view of EP 1 007 597 to Lipman (hereinafter “Lipman”). 
Junginger I does not explicitly disclose a wound contact layer comprising a fiber material, a nanomaterial or a reinforcing material.  
Junginger I states that the composition for forming the wound contact layer is disclosed in EP 1007 597. 
Indeed, Lipman discloses a wound dressing obtained from a composition comprising a hydrogel polymer and silica incorporated therein (tables 8 and 9).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate silica disclosed in Lipman in the wound contact layer disclosed in Junginger I motivated by the desire to impart strength to the wound contact layer.   
Claims 2, 3, 5, 7 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0280926 to Junginger et al. (hereinafter “Junginger II”).

    PNG
    media_image3.png
    475
    481
    media_image3.png
    Greyscale


Junginger II discloses a multilayered wound dressing having the layers constructed in the following order: a backing layer 31, a first hydrogel layer 32, an open cell foam layer 33, a transition layer 34 and a second hydrogel layer 35. 
The second hydrogel layer 35 is applied as a wound contact layer having a plurality of channels to improve would extrudate flow from the wound into the open cell foam layer (paragraph 61).  The second hydrogel layer reads on the claimed inner layer. 
The transition layer 34 is comprised of a hydrogel matrix and a hydrophilic polyurethane foam, capable of delivering water to the open cell foam layer.  The transition layer 24 corresponds to the claimed middle layer.  
The backing layer 31 is composed of a moisture permeable polyurethane foam layer (paragraph 47) and thus equated to the claimed outer layer.  Alternatively, the open cell foam layer 33 reads on the claimed outer layer.  
Junginger II does not specifically disclose the composite material for use in prosthetic liners, orthotic liners, clothing, space suits and environmental suits.  However, it appears that the composite material of Junginger II meets all structural limitations and chemistry required by the claims. 
The multilayered wound dressing comprises the layers constructed in the following order: a backing layer 31, a first hydrogel layer 32, an open cell foam layer 33, a transition layer 34 and a second hydrogel layer 35. 
The second hydrogel layer 35 is applied as a wound contact layer having a plurality of channels to improve would extrudate flow from the wound into the open cell foam layer (paragraph 61).  The second hydrogel layer reads on the claimed inner layer. 
The transition layer 34 is comprised of a hydrogel matrix and a hydrophilic polyurethane foam, capable of delivering water to the open cell foam layer.  The transition layer 24 corresponds to the claimed middle layer.  
The backing layer 31 is composed of a moisture permeable polyurethane foam layer (paragraph 47) and thus equated to the claimed outer layer.  Alternatively, the open cell foam layer 33 reads on the claimed outer layer.  
Therefore, it is not seen that the layer construction of the wound dressing could not be used in prosthetic liners, orthotic liners, clothing, space suits and environmental suits as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 3, the transition layer has a thickness of 0.3 mm within the claimed range (paragraph 104).  The transition layer is made of a hydrogel polymer; therefore, it is not seen that the transition layer could not be a tough hydrogel membrane as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 5, Junginger II discloses the wound contact layer comprises a hydrogel matrix, a polymer film, a polymer net or a nonwoven material (claim 6).  In particular, the wound contact layer comprises a hydrophilic polyurethane elastomer (paragraph 48).  The wound contact layer has circular holes for improved passage of wound extrudate (paragraph 60).  In other words, the wound contact layer comprises a porous elastomer material. 		
As to claim 21, the open cell foam layer 33 which is corresponding to the claimed outer layer has pores with an average pore size of 208 microns (paragraphs 73).  This is a clear indication that the pores have a spherical shape.    

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Junginger II as applied to claim 1 above, further in view of Robinson. 
Junginger II discloses the backing layer of the wound dressing a polyurethane film or a polyurethane foam.  However, Junginger II does not explicitly disclose the polyurethane of the backing layer which is a polyurethane elastomer. 
Robinson, however, discloses a wound dressing comprising a wound contact layer, a backing layer and an intermediate absorbent layer disposed between the wound contact layer and the backing layer (figure 1).  The backing layer is made of a polyurethane elastomer (column 1, lines 60-65).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polyurethane elastomer disclosed in Robinson for forming the backing layer disclosed in Junginger II because such a typical material for forming the backing layer of the wound dressing and Robinson provides necessary details to practice the invention of Junginger I.  

Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Junginger II as applied to claim 2 above, further in view of Lipman. 
Junginger II does not explicitly disclose a wound contact layer comprising a fiber material, a nanomaterial or a reinforcing material.  
Junginger II states that the composition for forming the wound contact layer is disclosed in EP 1007 597. 
Indeed, Lipman discloses a wound dressing obtained from a composition comprising a hydrogel polymer and silica incorporated therein (tables 8 and 9).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate silica disclosed in Lipman in the wound contact layer disclosed in Junginger II motivated by the desire to impart strength to the wound contact layer.   

Claims 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0035770 to Egilsson et al. (hereinafter “Egilsson”) in view of US 2008/0114276 to Janusson et al. (hereinafter Janusson).    
Egilsson discloses a prosthetic liner comprising a porous foam layer disposed between two silicone layers (figure 10, and paragraph 105).  
The porous foam layer is capable of absorbing perspiration that forms inside of the liner and transporting it to the outside of the liner (paragraph 104).  The porous foam layer is an open cell silicone foam layer and hydrophilic particles incorporated therein (paragraph 107).  The hydrophilic particles are absorbent powders disclosed in US Patent Application No. 11,979,758 (US 2008/0114276).  The porous foam layer reads on the claimed middle layer.  
The silicone layer is thinner than the porous foam layer such that perspiration travels easily through the layer into the porous foam layer (paragraph 109).  
The silicone layer is permeable and porous so as to allow perspiration to pass through the layer (paragraph 108). 
Egilsson does not explicitly disclose that the hydrophilic particles in the porous foam layer comprise hydrogel particles.  
Janusson, however, discloses an absorbent structure comprising a silicone foam having pores and plurality of hydrophilic particles adhered to the pore walls of the foam (abstract).  The hydrophilic particles are absorbent powders including products of Z-1069 or Favor PAC 230 from Stockhausen-Degussa Inc.  The hydrophilic particles are hydrogel particles (paragraph 36). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate hydrophilic particles disclosed in Janusson in the silicone foam layer disclosed in Egilsson motivated by the desire to ensure that any expansion of the silicone foam layer caused by moisture absorption occurs uniformly throughout the silicone foam layer.  
The examiner equates the silicone foam layer with the hydrogel particles incorporated therein to the claimed hydrogel layer.   
As to claims 5 and 6, the inner and outer silicone layers are permeable and porous and thus equated to the claimed inner and outer layers of porous elastomer respectively (paragraph 108). 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Egilsson in view of Janusson as applied to claim 2 above, further in view of US 6,136,039 to Kristinsson et al. (hereinafter “Kristinsson”). 
Egilsson discloses that the silicone material suitable for use in the outer layer and perforated inner layer comprising a silicone elasteomer material described in US Patent No. 6,136,039 (paragraph 77). 
Egilsson does not explicitly disclose the outer layer comprising a reinforcing material. 
Kristinsson, however, discloses a liner for a prosthesis comprising a soft inner silicone elastomer layer and a relatively harder outer silicone elastomer layer (abstract).  The inner layer conforms to the residual lime that is fitted to a prosthesis while the harder outer layer provides durability and strength for the liner (abstract).  The outer layer is made of a vinyl terminated polydimethylsiloxane, a crosslinking agent and silica as a reinforcing material (column 5, lines 5-10). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate silica disclosed in Kristinsson in the outer layer disclosed in Egilsson motivated by the desire to impart strength and durability to the prosthetic liner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788